Exhibit 23 Consent of Independent Registered Public Accounting Firm Meredith Savings and Investment Plan Committee: We consent to the incorporation by reference in the registration statements (No. 33-2094 and No. 333-125675) on Form S-8 of Meredith Corporation of our report dated June25, 2009, with respect to the statements of net assets available for benefits of the Meredith Savings and Investment Plan as of December31, 2008 and 2007, the related statement of changes in net assets available for benefits for the year ended December31, 2008, and the supplemental Schedule H, line 4i – schedule of assets (held at end of year) as of
